                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                             Facsimile: (650) 347-4411
                         4   Email:      craig@cvwlaw.com
                         5   MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         9   Email:      brent@meyerllp.com

                    10       Attorneys for Creditors
                    11       DALE GARDNER and
                             MELISSA GARDNER
                    12
                    13                                  UNITED STATES BANKRUPTCY COURT
                    14                                  NORTHERN DISTRICT OF CALIFORNIA
                    15                                              SAN JOSE DIVISION
                    16
                             In re                                                BK Case No.: 20-50469-SLJ
                    17
                    18       MORDECHAI KOKA,                                      Chapter 11

                    19                                                            EX PARTE APPLICATION TO:
                                              Debtor.                             (1) SET BRIEFING SCHEDULE ON
                    20
                                                                                  CONVERSION TO SUB-CHAPTER V;
                    21                                                            (2) DELAY APPOINTMENT OF SUB-
                                                                                  CHAPTER V TRUSTEE
                    22
                                                                                  Date:           [NONE SCHEDULED]
                    23
                                                                                  Time:
                    24                                                            Location:       Telephonic / Videoconference
                                                                                  Judge:          Honorable Stephen L. Johnson
                    25
                    26
                    27
                    28

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -1-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 1 of 8
                         1           Creditors Dale Gardener and Melissa Gardner (“Creditors”) hereby file this ex parte
                         2   application to: (1) establish a briefing schedule and set a hearing regarding the propriety and
                         3   eligibility for Debtor to convert the Bankruptcy Case to Sub-Chapter V; and (2) delay
                         4   appointment of a Sub-Chapter V Trustee pending resolution of all objections to conversion
                         5   (collectively, the “Application”) in the above-referenced matter.
                         6   I.      FACTUAL BACKGROUND
                         7           All relevant facts necessary to resolve this Application are fully set forth in the CM/ECF
                         8   Docket, and for purposes of judicial economy, Creditors will not rehash these facts, as the Court
                         9   is well aware of all operative facts in this matter.
                    10       II.     LEGAL ARGUMENT
                    11               There are at least five prudential reasons why Debtor should not be authorized to convert
                    12       this Bankruptcy Case to Sub-Chapter V at this time.
                    13               A.       Debtor is Not Eligible for Sub-Chapter V
                    14               As originally enacted, section 1182(1)(A) provided that the term “debtor” … “means a
                    15       person engaged in commercial or business activities … that has aggregate noncontingent
                    16       liquidated secured and unsecured debts as of the date of the filing of the petition or the date of
                    17       the order for relief in an amount not more than [$2,725,625] … not less than 50 percent of which
                    18       arose from the commercial or business activities of the debtor.” 11 U.S.C. § 1182(1)(A).
                    19               However, effective for all cases under Title 11, Chapter 11 of the United States Code
                    20       filed on or after March 27, 2020, and pursuant to the Coronavirus Aid, Relief, and Economic
                    21       Security Act (the “CARES Act”), the debt limit for Sub-Chapter V increased to $7,500,000.
                    22               Here, there are two reasons why Debtor is not eligible to proceed under Sub-Chapter V.
                    23               First, Debtor filed the Bankruptcy Case on March 10, 2020, 17 days before enactment of
                    24       the CARES Act, and as such, the debt limit for eligibility under Sub-Chapter V as of the Petition
                    25       Date was $2,725,625. See Dkt. No. 1; 11 U.S.C. § 1182(1)(A).
                    26               Here, although Debtor conveniently scheduled claims at $2,463,061 as of the Petition
                    27       Dates (see Dkt. No. 27), there are serious questions regarding the accuracy of these schedules,
                    28       and the actual amount of all allowed non-contingent secured and unsecured claims against the

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -2-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 2 of 8
                         1   estate exceeds $4,077,538.87. See Dkt. Nos. 26, 57; Claims Nos. 1-9.
                         2              Given that Debtor did not accurately and in good faith schedule all debts against the
                         3   estate, this Court is not bound by the Bankruptcy Schedules for purposes of eligibility and can
                         4   review the propriety of all filed claims. See In re Scovis, 249 F.3d 975, 982 (9th Cir. 2001)
                         5   (“We now simply and explicitly state the rule for determining Chapter 13 eligibility under
                         6   § 109(e) to be that eligibility should normally be determined by the debtor’s originally filed
                         7   schedules, checking only to see if the schedules were made in good faith.”).
                         8              Under the circumstances, the aggregate amount of all non-contingent liquidated secured
                         9   and unsecured debts as of the Petition Date was at least $4,077,538.87, which was well in excess
                    10       of the statutory limit ($2,725,625) as of March 10, 2020, and the CARES Act is not retroactive.
                    11       As such, Debtor is ineligible to proceed under Sub-Chapter V.
                    12                  Second, pursuant to section 1182(A)(1), “not less than 50 percent of which arose from
                    13       the commercial or business activities of the debtor.” 11 U.S.C. § 1182(A)(1) (emphasis added).
                    14                  Here, there are serious questions regarding the “commercial” or “business” activity of
                    15       Debtor (Mr. Koka individually), but it appears that Debtor will argue that he operates a real
                    16       estate rental and/or sale business. Assuming argumentum that this is the legitimate “business”
                    17       activity of Mr. Debtor, more than 50% of his debts did not arise from this business activity.
                    18                  Specifically, as conveniently set forth in the Application to Employ the Fuller Law Firm
                    19       P.C., and for the very first time, Debtor admits that he impermissibly manufactured venue in the
                    20       San Jose Division to avoid filing in the Oakland Division. See Dkt. No. 119, fn. 1 (“Debtor was
                    21       temporarily staying with a relative in Sunnyvale at the time of the filing of the case but always
                    22       intended to return to his Lafayette home which remained vacant”).
                    23                  As such, given that the aggregate debt ($965,095.64) on real property known as 858
                    24       Acalanes Road, Lafayette, California 94549 (the “Lafayette Property”) was Debtor’s “primary
                    25       residence,” and thus not debt that arose from a “business” activity, combined with all debt owed
                    26       to five customers1 based on Debtor’s intentional tortious misconduct (fraud, conversion,
                    27
                    28                  1
                                          The five sets of customers that have participated in this Bankruptcy Case and filed duly allowed claims are: (1) Jeff and Amalia
                             Hanna; (2) Allan and Nicole Hulgan; (3) Daniel and Thanh-Tam Morgan; (4) Mai T. Hoang; and (5) Dale and Melissa Gardner.

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                                                   -3-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469                  Doc# 126            Filed: 05/04/21              Entered: 05/04/21 23:13:26                        Page 3 of 8
                         1   embezzlement), in which his personal liability arose from willful misconduct and not operation
                         2   of any business, is in the aggregate amount of $1,543,959.77. See Claim Nos. 3, 6, 7, 8, 9.
                         3           Under the circumstances, at least $2,509,055.41 ($965,095.64 + $1,543,959.77) of the
                         4   aggregate debt ($4,077,538.87) that Debtor owed as of the Petition Date did not arise from a
                         5   legitimate “business” activity. As such, Debtor is ineligible to proceed under Sub-Chapter V.
                         6           B.       Debtor Cannot Propose a Plan Under Sub-Chapter V
                         7           Pursuant to section 1189(b), “[t]he debtor shall file a plan not later than 90 days after the
                         8   order for relief under this chapter, except that the court may extend the period if the need for the
                         9   extension is attributable to circumstances for which the debtor should not justly be held
                    10       accountable.” 11 U.S.C. § 1189(b) (emphasis added).
                    11               Section 348(b) only modifies the date “the order for relief under this chapter” for 13
                    12       enumerated sections of the Bankruptcy Code, and section 1189(b) is not one those enumerated
                    13       sections. See 11 U.S.C. § 348(b). As such, irrespective of whether Debtor’s request is a “re-
                    14       classification” or “conversion” to Sub-Chapter V, “the order for relief under this chapter” is the
                    15       original petition date and not the date of “re-classification” or “conversion.” Id.
                    16               Here, Debtor filed this Bankruptcy Case on March 10, 2020 and the deadline to file a
                    17       plan pursuant to section 1189(b) was May 8, 2020. See Dkt. No. 1; 11 U.S.C. § 1189(b).
                    18       Further, given that Debtor has operated as the debtor in possession for in excess of 13 months,
                    19       there does not appear to be any legitimate justification for the Court to extend the deadline under
                    20       section 1189(b), as Debtor should be “held accountable” for his actions and in-actions.
                    21               As such, assuming argumentum that Debtor is authorized to temporarily “re-classify”
                    22       or “convert” the Bankruptcy Case to Sub-Chapter V, no legitimate purposes would be served
                    23       because the deadline for Debtor to propose a plan has expired (see 11 U.S.C. § 1189(b)), and
                    24       because Creditors cannot propose a plan (see 11 U.S.C. § 1189(a)). Therefore, given this
                    25       procedural quagmire, the Bankruptcy Case almost certainly would be re-converted Chapter 11.
                    26               C.       Debtor Does Not Have an Absolute Right to Convert to Sub-Chapter V
                    27               As briefly set forth in the Opposition to: (1) Post-Petition Transfer of Property of the
                    28       Estate for Payment of Retainer; and (2) Conversion of Chapter 11 Case to Sub-Chapter V (the

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -4-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 4 of 8
                         1   “Opposition”) [Dkt. No. 120], which Creditors filed before Debtor sought to convert to Sub-
                         2   Chapter V, Debtor does not have the absolute right to convert to Sub-Chapter V.
                         3           Specifically, after attempting to meet and confer, Debtor asserts that his right to convert
                         4   to Sub-Chapter V is based on Federal Rule of Bankruptcy Procedure 1009, which allows for
                         5   Debtor to amend a voluntary petition “as a matter of course at any time before the case is
                         6   closed.” Fed. R. Bankr. P. 1009(a).
                         7           However, a closer reading of Federal Rule of Bankruptcy Procedure 1009(a) also
                         8   provides that “[o]n motion of a party in interest, after notice and a hearing, the court may order
                         9   any voluntary petition, list, schedule, or statement to be amended and the clerk shall give notice
                    10       of the amendment to entities designated by the court.” Id. (emphasis added). As such, even by
                    11       the very rule that Debtor cites as authority for an “absolute” right to amend the voluntarily
                    12       petition, this Court may decline to authorize such amendment. Id.
                    13               Here, by way of this Application, Creditors are requesting that the Court set a briefing
                    14       schedule and hearing to determine whether cause exists to authorize Debtor to file the Amended
                    15       Voluntary Petition (Dkt. No. 121) and elect to proceed under Sub-Chapter V pursuant to Federal
                    16       Rule of Bankruptcy Procedure 1009(a).
                    17               Further, although the Bankruptcy Code and the Federal Rules of Bankruptcy Rules do
                    18       not clearly and neatly set forth applicable procedure for conversion of a Chapter 11 case to Sub-
                    19       Chapter V, there is significant authority that holds such right is not absolute.
                    20               The guiding principles for determining whether conversion to Sub-Chapter V is
                    21       warranted are: (1) the good-faith of the debtor; and (2) the unfair prejudice to creditors of the
                    22       estate. See In re Bonert, 2020 WL 3635869 (Bankr. C.D. Cal. 2020) (permitting re-designation
                    23       provided that no party will be unduly prejudiced); In re Blanchard, 2020 WL 4032411 (Bankr.
                    24       E.D. La. 2020) (no creditors came forward with a due process argument asserting that their
                    25       interest would be jeopardized by an SBRA conversion); In re Ventura, 2020 WL 1867898
                    26       (Bankr. E.D.N.Y. 2020) (allowing conversion to SBRA because, inter alia, it would not unduly
                    27       prejudice the objecting creditor; rather, creditor would maintain many of the rights he had at the
                    28       inception of the case).

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -5-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 5 of 8
                         1           Here, as set forth in the Objection, there are legitimate concerns regarding both the good-
                         2   faith of Debtor and the unfair prejudice to creditors of estate, including but not limited to, that
                         3   Debtor has not taken any meaningful steps to confirm (or file) a Plan of Reorganization in over a
                         4   year, that Debtor strategically elected to venue the Bankruptcy Case in the San Jose Division
                         5   although Debtor’s alleged residence is located in Lafayette, California (see Dkt. No. 119, fn. 1)
                         6   based in part on Debtor’s prior counsel apparent prior difficulties before courts in the Oakland
                         7   Division, that an arrest warrant for Debtor was issued on April 1, 2021 based on criminal
                         8   conduct operating Green Bay Builders, Inc. and there are serious concerns regarding Debtor’s
                         9   ability to remain in possession of the estate (see Dkt. No. 120, Ehx. A), and that Debtor
                    10       strategically now seeks to convert to Sub-Chapter V solely in an attempt to defeat the Creditors’
                    11       Plan of Reorganization (see Dkt. No. 114) although this is an insolvent estate and there is no
                    12       legitimate benefit to Debtor remaining in possession of the estate and consummating a plan of
                    13       reorganization. See Dkt. No. 120.
                    14               Based on the foregoing, there would be significant unintended and harmful consequences
                    15       if Debtor could convert to Sub-Chapter V on an ex parte basis, and at any time prior to closure
                    16       of the case, simply by filing an amended Voluntary Petition pursuant to Federal Rule of
                    17       Bankruptcy Procedure 1009(b) and electing to proceed under Sub-Chapter V.
                    18               Further, given that this Court almost certainly would not allow ex parte conversion to
                    19       Sub-Chapter V after confirmation of the Creditors’ Plan of Reorganization (Dkt. No. 114), there
                    20       are clearly temporal limits (and practical consideration) on the propriety of a request to convert a
                    21       case to Sub-Chapter V, and it is only reasonable that Creditors and Debtor should be provided a
                    22       full and fair opportunity to brief the issue, so that this Court can decide the appropriate
                    23       procedures and circumstances for conversion to Sub-Chapter V (if any).
                    24               D.       Significant and Unnecessary Increase in Administrative Costs
                    25               For the reasons set forth in Section II.A-C above, there are justified concerns with the
                    26       propriety of Debtor seeking to convert this Bankruptcy Case to Sub-Chapter V at this time,
                    27       especially considering that there is a legitimate plan or reorganization filed by Creditors, which
                    28       will provide an immediate and material payment to all creditors on the Effective Date, and

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -6-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 6 of 8
                         1   thereafter, will liquidate the remaining two properties (Lafyette Property and Alameda Property)
                         2   to make a pro-rata distribution to the general unsecured creditors. See Dkt. No. 114.
                         3           As this Court is well aware, Debtor has not taken any meaningful steps to prosecute this
                         4   Bankruptcy Case since the Petition Date (March 10, 2020), and conversion to Sub-Chapter V
                         5   will simply delay payments to all creditors of the estate, and also consume significant resources
                         6   of the estate in administrative fees and costs to thwart implementation of the Creditors’ Plan of
                         7   Reorganization (Dkt. No. 114) and all other associated litigation.
                         8           Further, and more importantly, there is no legitimate purpose that will be served by
                         9   conversion to Sub-Chapter V, because Debtor is still required to meet the best interest of
                    10       creditors (11 U.S.C. 1129(a)(7)(ii)), because in order to satisfy the best interests of creditors
                    11       Debtor will be required to liquidate both the Lafyette Property and Alameda Property, because
                    12       this is an insolvent estate and Debtor will not personally receive any surplus funds from
                    13       liquidation of the Lafyette Property and Alameda Property, and because in the Bankruptcy Case
                    14       Debtor has already showed an ineptitude to satisfy his duties and liquidate property of the estate
                    15       required to satisfy allowed claims. See 11 U.S.C. § 1191(b); see also Dkt. No. 97.
                    16               E.       Debtor Should be Removed as Fiduciary of the Bankruptcy Estate
                    17               Finally, as set forth in the Objection and Section II.C. above, on April 1, 2021, the Office
                    18       of the District Attorney for Santa Clara County issued an arrest warrant for Debtor based on
                    19       criminal conduct operating Green Bay Builders, Inc., which included the misappropriation of
                    20       client funds, among other criminal conduct. See Dkt. No. 120, Exh. A. Under these
                    21       circumstances, there is no legitimate basis or justification that Debtor should be authorized to
                    22       remain in possession of this Bankruptcy Estate, and conversion to Sub-Chapter V will just enable
                    23       Debtor further opportunity to misappropriate estate asserts.
                    24               To the extent that Debtor is authorized to convert this Bankruptcy Case to Sub-Chapter V
                    25       notwithstanding each of those issues identified in this Application, in order to divest Debtor over
                    26       all control of estate assets, Creditors will: (1) move to re-convert the case to Chapter 11 and seek
                    27       to confirm the Creditors’ Plan of Reorganization (Dkt. No. 114); (2) move to re-convert the case
                    28       to Chapter 11 and obtain appointment of a Chapter 11 Trustee; (3) seek to remove Debtor as the

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -7-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 7 of 8
                         1   debtor in possession pursuant to section 1185(a); or (4) convert this case to Chapter 7.
                         2           As such, given the almost certain futility of Debtor’s ability to remain in possession of
                         3   the estate and control the ultimate dispositive of the estate asserts, the Court should decline
                         4   Debtor’s request to convert the Bankruptcy Case to Sub-Chapter V, as this will ultimately result
                         5   in the unnecessary accrual of administrative claims (including claims of the Sub-Chapter V
                         6   Trustee and counsel for Debtor) to the detriment of creditors during the short-lived pendency of
                         7   the Bankruptcy Case in Sub-Chapter V with Debtor serving as the debtor in possession.
                         8   III.    CONCLUSION
                         9           Based on the foregoing, pursuant to 11 U.S.C. § 105(a), Federal Rule of Bankruptcy
                    10       Procedure 1009(b), Federal Rule of Bankruptcy Procedure 1020(b), and all other authority set
                    11       forth in this Application, Creditors respectfully request that the Court: (1) establish a briefing
                    12       schedule to determine the propriety and eligibility for Debtor to convert the Bankruptcy Case to
                    13       Sub-Chapter V; (2) set a hearing on all of the legal issues raised in this Application; and (3) issue
                    14       an order instructing the Office of the United States Trustee to abstain from appointing a Sub-
                    15       Chapter V Trustee pending further order of this Court.
                    16
                    17        Dated: May 4, 2021                                     MEYER LAW GROUP LLP
                    18
                                                                                     By: /s/ BRENT D. MEYER
                    19                                                                  Brent D. Meyer
                                                                                        Attorneys for Plaintiffs
                    20
                                                                                        DALE GARDNER and
                    21                                                                  MELISSA GARDNER

                    22
                    23
                    24
                    25
                    26
                    27
                    28

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -8-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             EX PARTE APPLICATION TO: (1) SET BRIEFING SCHEDULE ON CONVERSION TO SUB-CHAPTER V; (2) DELAY APPOINTMENT
www.meyerllp.com             OF SUB-CHAPTER V TRUSTEE
               Case: 20-50469             Doc# 126      Filed: 05/04/21      Entered: 05/04/21 23:13:26          Page 8 of 8
